Title: To John Adams from Tristram Dalton, 13 April 1799
From: Dalton, Tristram
To: Adams, John



Sir
Washington 13th April. 1799

I am informed that Colonel Fitzgerald, Collector at Alexandria, Virginia, has mentioned his intention to resign that Office, this Spring—
Among the names of the Candidates, who may offer to fill this Vacancy, whenever it may happen, You will, probably, see that of Thomas Porter, whose recommendations will bring him into View—
He is a Native of Danvers in Massachusetts—has resided more than fourteen years in Alexandria—and is beloved by its Inhabitants—
Sure, Sir—that, at all times, you are desirous of the fullest information relative to Characters, who offer for public Service, I trust, you will pardon the Liberty I now take, in saying—that I knew Mr Porter before I came to this Place, and, since, have been intimately acquainted with him—
I believe him to be a Gentleman of strict Integrity—and nice Honor. His Abilities are good—
His appointment to the Collector’s Birth in Alexandria, would, in my opinion, be not only promotive of the Public Interest, but highly gratifying to the Gentlemen in Trade there.
With every Sentiment of Regard / I am— / Sir— / Your most obedient / and obliged humble Servant

Tristram Dalton